DETAILED ACTION
In response to the application filed on 09/27/2019, claims 1-21 are currently pending for the examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species of the claimed invention:
A First embodiment, claims 1-6 and 14-21, are drawn to a method performed by a UE for:
receiving a radio resource control (RRC) message with a size Z at a layer S of the UE protocol stack, wherein the layer S is selected from an RRC layer, a packet data convergence protocol (PDCP) layer, and a sublayer between an RRC layer and a PDCP layer; 
obtaining the size Z and a size limitation L of underlying transmission limit of the UE protocol stack; and 
performing an RRC message segmentation based on the size Z and the size limitation L at the layer S when Z is greater than L. [Emphasis Added.]
The subject matter classified in H04W 80/02, H04W76/27, and H04W24/10.


7-13, are drawn to a method performed by UE for: 
receiving, in order, a sequence of chunks of an RRC message at a layer R of the UE protocol stack, wherein the RRC message is segmented at a layer S of a UE protocol stack, wherein the layer S is selected from an RRC layer, a packet data convergence protocol (PDCP) layer, and a sublayer between an RRC layer and a PDCP layer; 
reassembling of the RRC message by concatenating the received chunks of the RRC message at the layer R in sequence; 
determining if the concatenated RRC message is a complete RRC message by the UE; and 
sending the concatenated RRC message to an upper layer of the protocol stack when the concatenated RRC message is determined to be complete. [Emphasis Added.]
The subject matter classified in H04W 28/065, H04W72/0446, and H04W72/0406.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
[Note: Where two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive.]
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
--the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAI AUNG whose telephone number is (571)272-3507.  The examiner can normally be reached on Monday-Friday, Alt Fridays, 7:30 AM- 5:00 PM (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAI AUNG/Primary Examiner, Art Unit 2416